RECOMMENDED FOR FULL-TEXT PUBLICATION
                                  Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                           File Name: 16a0031p.06

                      UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT
                                         _________________


 UNITED STATES OF AMERICA,                                     ┐
                                        Plaintiff-Appellee,    │
                                                               │
                                                               │         No. 14-5800
            v.                                                 │
                                                                >
                                                               │
 ROCKY JOE HOUSTON,                                            │
                                    Defendant-Appellant.       │
                                                               ┘
                            Appeal from the United States District Court
                         for the Eastern District of Tennessee at Knoxville.
                        No. 3:13-cr-00009—Danny C. Reeves, District Judge.

                                        Argued: October 9, 2015

                                 Decided and Filed: February 8, 2016

             Before: ROGERS and DONALD, Circuit Judges, and ROSE, District Judge.*

                                           _________________

                                                COUNSEL

ARGUED: Steven R. Jaeger, THE JAEGER FIRM PLLC, Erlanger, Kentucky, for Appellant.
David C. Jennings, UNITED STATES ATTORNEY’S OFFICE, Knoxville, Tennessee, for
Appellee. ON BRIEF: Steven R. Jaeger, THE JAEGER FIRM PLLC, Erlanger, Kentucky, for
Appellant. David C. Jennings, UNITED STATES ATTORNEY’S OFFICE, Knoxville,
Tennessee, for Appellee.

        ROGERS, J., delivered the opinion of the court in which DONALD, J., joined, and
ROSE, D.J., joined in part. ROSE, D.J. (pp. 18–20), delivered a separate opinion concurring in
all but Part II.A. of the majority opinion.




        *
           The Honorable Judge Thomas M. Rose, United States District Judge for the Southern District of Ohio,
sitting by designation.




                                                      1
No. 14-5800                         United States v. Houston                  Page 2


                                      _________________

                                           OPINION

                                      _________________

       ROGERS, Circuit Judge. Rocky Houston appeals his conviction of being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g)(1). At trial, the primary evidence
against Houston was video footage of his possessing firearms at his and his brother’s rural
Tennessee farm. The footage was recorded over the course of ten weeks by a camera installed
on top of a public utility pole approximately 200 yards away.             Although this ten-week
surveillance was conducted without a warrant, the use of the pole camera did not violate
Houston’s reasonable expectations of privacy because the camera recorded the same view of the
farm as that enjoyed by passersby on public roads. Houston’s remaining arguments on appeal—
challenges to certain evidentiary decisions, to his classification as a “prohibited person” under
§ 922(g)(1), and to the reasonableness of his sentence—also lack merit.

                                                I.

       In 2012, the Roane County Sheriff’s Department informed the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”) that Rocky Houston was a convicted felon in open
possession of firearms at his residence. Houston had been convicted by a Tennessee jury of a
felony in March 2010, although his conviction was still pending on direct appeal when the
sheriff’s department contacted the ATF and throughout the ATF’s subsequent investigation.

       Houston and his brother Leon Houston reside on the “Houston family farm,” which is
comprised of three adjacent properties. Houston resides in a red brick building, Leon in a trailer,
and Houston’s adult daughter in a farmhouse. Billboards and hand-painted signs critical of
government officials and depicting the dead bodies of a law enforcement officer and his civilian
ride-along companion (the murders of whom Houston and his brother were tried, but ultimately
acquitted) hang approximately twenty yards off the road. While the farm is not enclosed by
fencing or other artificial barriers, blue tarps blocked views of the trailer’s doors and foliage
initially blocked views of Houston’s house.
No. 14-5800                        United States v. Houston                 Page 3


       ATF agents first attempted to conduct drive-by surveillance of the farm. However, they
were unable to observe for any length of time because their vehicles “[stuck] out like a sore
thumb” at the rural property. As a result, on October 9, 2012, at the direction of the ATF and
without a warrant, the utility company installed a surveillance camera on a public utility pole
located roughly 200 yards from Leon’s trailer. The camera broadcasted its recordings via an
encrypted signal to an IP address accessed through a log-in and password. The camera could
move left and right and had a zoom function. The ATF agents trained the camera primarily on
Leon’s trailer and a nearby barn because they understood that Houston spent most of his time in
and around the trailer and occasionally slept there. At trial, an ATF agent (Special Agent Dobbs)
testified that the view that the camera captured was identical to what the agents would have
observed if they had driven down the public roads surrounding the farm.

       Warrantless monitoring occurred for ten weeks, from October 10, 2012, until December
19, 2012. On December 19, 2012, this court issued United States v. Anderson-Bagshaw, 509 F.
App’x 396 (6th Cir. 2012), in which we expressed “some misgivings” about the constitutionality
of long-term warrantless surveillance of an individual’s backyard via a pole camera. Id. at 405.
In response, the ATF obtained a warrant for the continued use of the pole camera later on the
same day that Anderson-Bagshaw was issued.

       On January 11, 2013, ATF agents arrested Houston when he was away from the farm.
No firearms were found on his person. On the same day, agents also executed search warrants
for the three residences at the farm. Agents seized twenty-five firearms attributable to Houston
and his brother: seventeen from Houston’s house, five from Leon’s trailer, and three from Leon’s
person. Houston was originally indicted for fourteen counts of violating § 922(g)(1). However,
before trial, the Government moved to dismiss Counts 2–14 as multiplicitous and instead
pursued a single count of possession of a firearm on or about January 11, 2013.

       Before trial, the district court rejected all of Houston’s various motions to suppress and
motions in limine. First, the district court denied Houston’s motion to suppress video footage
obtained from the pole camera. The district court ruled that even if the long-term warrantless
surveillance violated Houston’s Fourth Amendment rights, the exclusionary rule would not bar
admission of the evidence due to the good-faith exception. Additionally, regarding Houston’s
No. 14-5800                         United States v. Houston                   Page 4


argument that the video footage that was recorded after the agents obtained a warrant should be
suppressed due to lack of probable cause supporting the warrant, the district court ruled that the
warrant was supported by probable cause based on the previous warrantless footage as well as
the statements from four individuals that Houston openly possessed firearms at his farm.

       At trial, footage from the warrantless use of the camera was introduced to show Houston
possessing firearms on seven dates during the ten-week surveillance. A post-warrant video of
Houston with a firearm was also admitted. While some of the videos show Houston standing in
fields or near barns with firearms, others capture him standing near the trailer with firearms.

       Second, the district court denied Houston’s motion to prohibit the Government from
introducing video or photographic evidence purporting to show Houston possessing firearms
absent a foundation that the firearm in the image is one of those confiscated on January 11, 2013.
The district court reasoned that because Houston was charged with only one count of continuous
possession of a firearm, video and photographic evidence of Houston possessing firearms in the
weeks before his arrest would be relevant, highly probative, and not unduly prejudicial to
proving that one count.

       Third, the district court denied Houston’s pretrial motion to prohibit the Government
from introducing lay opinion testimony of Special Agent Dobbs regarding the footage. At trial,
Houston also requested permission to voir dire Dobbs outside the presence of the jury, but the
district court denied his request. During his testimony, Dobbs identified for the jury when the
recordings showed Houston, his brother, or firearms. Dobbs had become familiar with the
brothers through conducting drive-bys and personally observing the brothers, as well as through
studying the surveillance footage. Dobbs was also permitted to testify that one of the firearms in
the video was a “Ruger Mini 14” because he gained personal familiarity with that type of firearm
when a relative owned one.

       Fourth, the district court denied Houston’s motion to dismiss the indictment. Houston
argued that he was not a “prohibited person” under § 922(g)(1), because the appeal of his state
felony conviction was still pending when the possessions of firearms alleged in the indictment
occurred. Relying on State v. Vasser, 870 S.W.2d 543 (Tenn. Crim. App. 1993), the Tennessee
No. 14-5800                         United States v. Houston                 Page 5


Rules of Evidence, the Tennessee Rules of Criminal Appellate Procedure, this court’s precedent,
and the legislative intent of § 922(g)(1), the district court ruled that Houston was indeed a
“prohibited person” at the time of his alleged possessions of firearms, notwithstanding the
pendency of the direct appeal of his predicate felony conviction.

       A jury convicted Houston on March 19, 2014. At Houston’s sentencing, the district
court’s Presentence Investigation Report set the base level offense at twenty-two due to the
presence of an IMEZ Saiga, 7.62 caliber rifle; the Report then assigned six additional levels for
the twenty-five firearms deemed to be in Houston’s possession. Houston also had a criminal
history category of II. Accordingly, the Guidelines imprisonment range was 87–108 months.
The district court sentenced Houston to 108 months of imprisonment.

       At the sentencing hearing, Houston objected to the six-level enhancement because he
argued that he could not have had constructive possession over the three firearms found on his
brother’s person when the agents searched the residences on January 11, 2013. The district court
rejected this argument because it found that Houston had “unfettered access” to the location
where the firearms were kept.

       Throughout the sentencing hearing (during which Houston chose to represent himself),
Houston told the district court that he had contacted both Presidents Bush and Obama about his
case and that he had filed a federal civil rights action against public officials in Roane County,
Tennessee. The district court responded by asking Houston questions such as “How did it go for
you when you wrote to President Obama? . . . Let me guess. He didn’t respond to you?”
Additionally, in determining the sentence, the district court took into account the billboards and
signs posted at the farm as evidence of Houston’s hatred for public officials and his “fortress
mentality.”

                                               II.

A. No Fourth Amendment Violation

       There is no Fourth Amendment violation, because Houston had no reasonable
expectation of privacy in video footage recorded by a camera that was located on top of a public
No. 14-5800                         United States v. Houston                  Page 6


utility pole and that captured the same views enjoyed by passersby on public roads. The ATF
agents only observed what Houston made public to any person traveling on the roads
surrounding the farm. Additionally, the length of the surveillance did not render the use of the
pole camera unconstitutional, because the Fourth Amendment does not punish law enforcement
for using technology to more efficiently conduct their investigations. While the ATF agents
could have stationed agents round-the-clock to observe Houston’s farm in person, the fact that
they instead used a camera to conduct the surveillance does not make the surveillance
unconstitutional.

       This conclusion is supported by California v. Ciraolo, 476 U.S. 207 (1986), in which the
Supreme Court upheld warrantless aerial observations of curtilage, explaining that the Fourth
Amendment does not “preclude an officer’s observations from a public vantage point where he
has a right to be and which renders the activities clearly visible.” Id. at 213. While several of
the videos show Houston standing in open fields, an area in which the recordings certainly do not
violate his reasonable expectations of privacy, United States v. Dunn, 480 U.S. 294, 300–03
(1987); Anderson-Bagshaw, 509 F. App’x 396, 403–04 (6th Cir. 2012), other videos show
Houston standing near the trailer, an area that at least arguably qualifies as curtilage.
Nonetheless, even assuming that the area near the trailer is curtilage, the warrantless videos do
not violate Houston’s reasonable expectations of privacy, because the ATF agents had a right to
access the public utility pole and the camera captured only views that were plainly visible to any
member of the public who drove down the roads bordering the farm. See United States v.
Jackson, 213 F.3d 1269, 1280-81 (10th Cir.), vacated on other grounds, 531 U.S. 1033 (2000).
Thus, Houston’s Fourth Amendment rights were not violated, because he has no reasonable
expectation of privacy in what he “knowingly exposes to the public.” Katz v. United States,
389 U.S. 347, 351 (1967).

       Houston argues that the immediate area around the trailer and Houston’s home were not
readily visible to passersby, because blue tarps blocked the trailer doors and foliage obstructed
Houston’s home. However, while the view of the trailer and his home may have been blocked, it
was equally blocked from the view of the camera as from the view of passersby. There is no
evidence that the camera was able to see through the tarps or into the interior of the trailer. The
No. 14-5800                         United States v. Houston                  Page 7


Supreme Court in Ciraolo stated clearly that “the mere fact that an individual has taken measures
to restrict some views of his activities” does not “preclude an officer’s observations from a
public vantage point where he has a right to be and which renders the activities clearly visible.”
476 U.S. at 213.

        Without citing the record, Houston alleges in his opening brief that it is “questionable”
whether the view from atop the utility pole was the same as the view from the ground, and then
later in his reply brief Houston alleges that the areas recorded by the camera definitely could not
have been viewed by law enforcement officers standing on public ground. However, even if the
view from a telephone pole somehow must be the same as the view from a public road, Special
Agent Dobbs testified during the trial that the views from the camera and from the public roads
were, in fact, the same, and there does not appear to be any evidence in the record to the
contrary. The district court’s factual finding in its order denying Houston’s suppression motion
that the camera recorded the same view enjoyed by an individual standing on public roads was
thus not clearly erroneous.

        Furthermore, the long length of time of the surveillance does not render the video
recordings unconstitutionally unreasonable, because it was possible for law enforcement to have
engaged in live surveillance of the farm for ten weeks. Although vehicles “[stuck] out like a sore
thumb” at the property, the ATF theoretically could have staffed an agent disguised as a
construction worker to sit atop the pole or perhaps dressed an agent in camouflage to observe the
farm from the ground level for ten weeks. However, the Fourth Amendment does not require
law enforcement to go to such lengths when more efficient methods are available. As the
Supreme Court in United States v. Knotts explained, law enforcement may use technology to
“augment[] the sensory faculties bestowed upon them at birth” without violating the Fourth
Amendment. 460 U.S. 276, 282 (1983). The law does not keep the ATF agents from more
efficiently conducting surveillance of Houston’s farm with the technological aid of a camera
rather than expending many more resources to staff agents round-the-clock to conduct in-person
observations. See id. at 282–84. Nor does the law require police observers in open places to
identify themselves as police; police may view what the public may reasonably be expected to
view.
No. 14-5800                        United States v. Houston                  Page 8


       Moreover, even if it were not practical for the ATF to conduct in-person surveillance for
the full ten weeks, it is only the possibility that a member of the public may observe activity
from a public vantage point—not the actual practicability of law enforcement’s doing so without
technology—that is relevant for Fourth Amendment purposes. Our cases have so held. See
United States v. Skinner, 690 F.3d 772, 779 (6th Cir. 2012); United States v. Forest, 355 F.3d
942, 951 (6th Cir. 2004), vacated on other grounds, Garner v. United States, 543 U.S. 1100
(2005). In Forest, DEA agents lost visual contact of the defendant as he drove on public
highways. 355 F.3d at 951. To reestablish the defendant’s location, the agents called the
defendant’s cell phone and hung up before it rang in order to “ping” the defendant’s physical
location. Id. Although the agents could not maintain visual contact, we held that the access of
the defendant’s cell phone data was not a search under the Fourth Amendment, because it was
possible for any member of the public to view the defendant’s car. Id. Similarly, in Skinner, we
upheld the warrantless use of cell phone pinging to track the defendant’s location on public roads
even though law enforcement never made visual contact with the defendant and did not know his
identity, because the defendant’s movements “could have been observed by any member of the
public.” 690 F.3d at 779. Here, as in Forest and Skinner, the length of the use of the camera is
not problematic even if the ATF could not have conducted in-person surveillance for the full ten
weeks, because any member of the public driving on the roads bordering Houston’s farm during
the ten weeks could have observed the same views captured by the camera.

       In arguing that the length of the surveillance period rendered the use of the pole camera
unconstitutional, Houston relies on Anderson-Bagshaw, an unpublished opinion, in which we did
not rule on the issue but expressed “some misgivings” about permitting warrantless pole camera
surveillance of an individual’s backyard for over three weeks. 509 F. App’x at 405; see also
509 F. App’x at 420–24 (Moore, J., concurring). Houston also cites United States v. Jones, in
which five Justices appeared willing to rule that warrantless long-term GPS monitoring of an
automobile violates an individual’s reasonable expectation of privacy. 132 S. Ct. 945, 964
(Alito, J., concurring); id. at 955–56 (Sotomayor, J., concurring). However, unlike Justice
Alito’s concern in Jones that long-term GPS monitoring would “secretly monitor and catalogue
every single movement” that the defendant made, id. at 964 (Alito, J., concurring), the
surveillance here was not so comprehensive as to monitor Houston’s every move; instead, the
No. 14-5800                         United States v. Houston                   Page 9


camera was stationary and only recorded his activities outdoors on the farm. Because the camera
did not track Houston’s movements away from the farm, the camera did not do what Justice
Sotomayor expressed concern about with respect to GPS tracking: “generate[] a precise,
comprehensive record of a person’s public movements that reflects a wealth of detail about her
familial, political, professional, religious, and sexual associations.” Id. at 955 (Sotomayor, J.,
concurring).   Indeed, we recognized as much in Anderson-Bagshaw, the case upon which
Houston relies, when we stated that “it may be that the privacy concerns implicated by a fixed
point of surveillance are not so great as those implicated by GPS tracking.” 509 F. App’x at 405.
Thus, notwithstanding the concurrences in Jones and dicta in our unpublished opinion, the
results in Knotts, Forest, and Skinner indicate that long-term warrantless surveillance via a
stationary pole camera does not violate a defendant’s Fourth Amendment rights when it was
possible for any member of the public to have observed the defendant’s activities during the
surveillance period.

       Moreover, if law enforcement were required to engage in live surveillance without the aid
of technology in this type of situation, then the advance of technology would one-sidedly give
criminals the upper hand. The law cannot be that modern technological advances are off-limits
to law enforcement when criminals may use them freely. Instead, “[i]nsofar as respondent’s
complaint appears to be simply that scientific devices . . . enabled the police to be more effective
in detecting crime, it simply has no constitutional foundation.” Knotts, 460 U.S. at 284.

       Finally, given our holding that the agents did not need to obtain a warrant to conduct the
video surveillance in the first place, Houston’s argument that the post-warrant video evidence
should be suppressed due to a lack of probable cause supporting the warrant is unavailing. All of
the pole camera recordings, both those obtained with and without a warrant, were properly
admitted during Houston’s trial.

B. Video and Photographic Evidence of Firearms not Proven to Be Seized on January 11,
   2013

       The district court also did not abuse its discretion in admitting video and photographic
evidence obtained from the pole camera even though it could not be proved that the firearms in
the images were the same firearms seized on January 11, 2013, because the evidence was
No. 14-5800                         United States v. Houston                 Page 10


relevant and not unduly prejudicial in proving Houston’s continuous and uninterrupted
possession of firearms. Houston argues that absent a foundation that the firearm in the image is
one of those confiscated on January 11, 2013, the introduction of videos or photographs would
be irrelevant and would violate Federal Rules of Evidence 404(b) and 403.

        Because Counts 2–14 were dismissed as multiplicitous, the district court correctly ruled
that evidence of Houston’s possessing firearms in the weeks leading up to his arrest was highly
probative in proving the remaining count of continuous and uninterrupted possession. The
district court also did not abuse its discretion in admitting the evidence because the indictment
charges Houston with possession of one or more firearms “on or about” January 11, 2013. “On
or about” indicates that time is not an essential element of the offense, so long as the unlawful
conduct occurred “reasonably near” the date on the indictment. United States v. Ford, 872 F.2d
1231, 1236 (6th Cir. 1989). Therefore, the Government did not have to prove that Houston
actually possessed firearms on January 11, 2013. Id. While an incident that occurred eleven
months before the date on the indictment is not “reasonably near,” id., this court has upheld
admitting evidence of events that took place thirty-three days and two weeks before the date on
the indictment. United States v. Hettinger, 242 F. App’x 287, 295 (6th Cir. 2007); United States
v. Manning, 142 F.3d 336, 338–40 (6th Cir. 1998).          The images of Houston consistently
possessing firearms on dates between ten and three-and-a-half weeks before the date on the
indictment are more similar to the cases in Hettinger and Manning than the eleven-month gap in
Ford.   Accordingly, the images are relevant to proving the one count of continuous and
uninterrupted possession “on or about” January 11, 2013.

        In addition, the introduction of video and photographic evidence of firearms that were not
proven to be seized on January 11, 2013, was not unfairly prejudicial. Evidence is unfairly
prejudicial when it “tends to suggest decision on an improper basis,” but is not unfairly
prejudicial when it only damages the defendant’s case due to the legitimate probative force of the
evidence. United States v. Bonds, 12 F.3d 540, 567 (6th Cir. 1993) (quoting United States v.
Schrock, 855 F.2d 327, 333 (6th Cir. 1988)). Because the damage that the evidence caused to
Houston’s case—that the jury would be more likely to find Houston guilty of continuous and
uninterrupted possession of a firearm “on or about” January 11, 2013, after viewing images of
No. 14-5800                          United States v. Houston                 Page 11


his possessing firearms in the weeks leading up to his arrest—results from the legitimate
probative force of the evidence, the evidence was not unfairly prejudicial.

       Furthermore, as the district court explained, because the images were properly introduced
as substantive evidence of Houston’s charged violation of § 922(g)(1), they are not propensity
evidence and his 404(b) arguments are thus misplaced.

C. Testimony of Special Agent Dobbs


       The district court also did not abuse its discretion in permitting Special Agent Dobbs to
offer his lay opinions identifying Houston and firearms in the videos, because Dobbs was better
able to identify Houston and the firearms in the less-than-perfect quality videos than the jury due
to Dobbs’ personal familiarity with both Houston and firearms generally. Houston argues that
Dobbs should not have been permitted to testify, because Dobbs did not observe the events
firsthand. However, Federal Rule of Evidence 701 permits a lay witness to identify a defendant
in a photograph when the witness is more likely than the jury to identify the individual.
United States v. Dixon, 413 F.3d 540, 545 (6th Cir. 2005). As we explained in Dixon, factors
relevant to admitting lay identification testimony include whether the witness is generally
familiar with the defendant’s appearance, whether the witness was familiar with the defendant’s
appearance at the time the photograph was taken or when the defendant was dressed similarly to
the individual in the photograph, whether the defendant disguised his appearance at the time of
the offense, whether the defendant has since altered his appearance, whether the photograph is
of poor quality, and whether the photograph only shows a partial view of the defendant. Id.
Furthermore, a reviewing court should particularly defer to the decision by the district court to
admit (as opposed to exclude) lay identification testimony because someone who is personally
familiar with an individual is presumptively better able to identify the individual in a photograph
than a juror. Id. at 547 (Rogers, J., concurring).

       Here, Dobbs became familiar with Houston—including his typical dress and
mannerisms—by observing him in person before Dobbs viewed the videos. Additionally, the
video would occasionally “jump” and the images could be “grainy” when the zoom function was
used. Accordingly, based on the factors given in Dixon and the great level of deference afforded
No. 14-5800                          United States v. Houston                 Page 12


to the district court’s evidentiary decisions, the district court did not abuse its discretion.
Similarly, the district court did not abuse its discretion when it permitted Dobbs to identify
firearms in the video based on his general familiarity with firearms and the Ruger Mini 14 in
particular. Just as Dobbs was more likely to be able to identify Houston in the poor quality
videos due to his familiarity with Houston, Dobbs’ general familiarity with firearms and the
Ruger Mini 14 (which likely exceeded that of the average juror) also made him more likely to be
able to identify firearms in the video.

       Houston also argues that the district court abused its discretion by refusing to allow
Houston’s counsel to voir dire Dobbs outside the presence of the jury. However, any error in
refusing voir dire was harmless because Dobbs properly testified as a lay witness.

D. “Prohibited Person” Under 18 U.S.C § 922(g)(1)


       Houston’s non-evidentiary challenge to his conviction is also without merit. Even though
Houston’s state felony conviction was pending on direct appeal at the time of his alleged
possessions of firearms, Houston was nonetheless a prohibited person under § 922(g)(1).
Houston was “convicted” under both possible definitions of “conviction” in Tennessee law and
no Tennessee case or statute provides that a person’s status as “convicted” is affected by the
pendency of a direct appeal for purposes analogous to the loss of the right to possess firearms
under § 922(g)(1).

       Section 922 (g)(1) states that:

       It shall be unlawful for any person . . . who has been convicted in any court of, a
       crime punishable by imprisonment for a term exceeding one year . . . to . . .
       possess . . . any firearm or ammunition . . . .

(emphasis added). 18 U.S.C. § 921(a)(20) further provides that “[w]hat constitutes a conviction
[for purposes of § 922(g)(1)] shall be determined in accordance with the law of the jurisdiction in
which the proceedings were held.” Because Houston’s underlying felony was adjudicated in
Tennessee, Tennessee law governs the definition of “convicted.” The Tennessee Code does not
define “conviction”; accordingly, Tennessee case law determines the definition.
No. 14-5800                        United States v. Houston                  Page 13


       Under Tennessee law, the meaning of “conviction” depends on the context in which it is
used. State v. Vasser, 870 S.W.2d 543, 546 (Tenn. Crim. App. 1993). Two meanings of
“conviction” exist under Tennessee law. Rodriguez v. State, 437 S.W.3d 450, 453 (Tenn. 2014)
(citing Vasser, 870 S.W.2d at 545). First, the “general” meaning of conviction refers only to
“the establishment of guilt by a guilty plea or verdict” and is “independent of sentence and
judgment.” Id. (citing Vasser, 870 S.W.2d at 546). Tennessee courts have determined that the
“general” meaning of conviction applies when the statutory language denotes a stage of the trial
process or is used “in connection with the successive steps in a criminal case.” Vasser, 870
S.W.2d at 546. Second, the “technical” meaning of conviction requires both a guilty verdict and
the adjudication of a sentence by the court. Id. Under the Tennessee Rules of Criminal
Procedure, the “technical meaning” of conviction is referred to as a “judgment of conviction.”
Id. at 545 (citing Tenn. R. Crim. P. 32(e)). Absent a statutory definition to the contrary, the
“technical meaning” is typically used when referring to future consequences that result from
conviction, such as civil disabilities. Id. at 546 (citing Vasquez v. Courtney, 537 P.2d 536, 537-
38 (Or. 1975)). Regardless of whether the “general” or “technical” meaning of conviction
applies to § 922(g)(1), Houston was “convicted” of a felony under either meaning because a jury
issued a guilty verdict and the state court formally sentenced him to one year of imprisonment
for the felony. State v. Houston, No. E2011-01855-CCA-R3-CD, 2013 WL 500231, at *1 (Tenn.
Crim. App. Feb. 11, 2013).

       No Tennessee court has held that a person is not considered “convicted” under the law
simply because an appeal has been filed, regardless of whether the person’s conviction was in the
“general” or the “technical” sense. The only case that has considered whether an individual is
considered “convicted” during the pendency of an appeal held that the individual did remain
“convicted” throughout the duration of the appeal. State ex rel. Barnes v. Garrett, 188 S.W. 58,
60 (Tenn. 1916). In Garrett, the Tennessee Supreme Court held that a pardon granted while a
conviction is on direct appeal is valid under the governor’s power in the Tennessee Constitution
to grant pardons “after conviction.” Id. The attorney general argued that the pardon was not
issued “after conviction,” and therefore was invalid, because the appeal suspended the judgment.
Id. at 59. After determining that the word “conviction” in the Tennessee Constitution was used
in its “general” sense—meaning that the individual’s conviction was unaffected by the
No. 14-5800                         United States v. Houston                  Page 14


imposition or suspension of a sentence—the court ruled that although the appeal suspended the
judgment, while on appeal “the defendant stands convicted, unless this court finds error and
awards a new trial.” Id. at 60.

       Treating Houston as a prohibited person is also consistent with federal precedent
regarding § 922(g)(1). In Lewis v. United States, 445 U.S. 55 (1980), the Supreme Court held
that the use of an allegedly invalid state felony conviction as the predicate offense under a
similar statute did not violate the Due Process Clause of the Fifth Amendment. Id. at 64–66.
Similarly, we have held that § 922(g)(1) only focuses on the status of the defendant at the time of
the possession of the firearm. United States v. Morgan, 216 F.3d 557, 565–66 (6th Cir. 2000).
We have further recognized that Congress, by enacting § 922, intended to create a class of
“presumptively dangerous” individuals that is not limited to only those validly convicted. Id. at
566. For example, in United States v. Olender, 338 F.3d 629 (6th Cir. 2003), we upheld a
defendant’s conviction for violating § 922(g)(1) even though the state court realized it had
erroneously entered the defendant’s predicate convictions as felonies and later entered a
corrected judgment changing the convictions to misdemeanors. Id. at 631–32. Thus, even if the
Tennessee Court of Criminal Appeals had ultimately reversed Houston’s conviction, our
reasoning in Morgan and Olender indicates that Congress nonetheless intended for Houston’s
possessions of firearms during the pendency of his appeal to be prohibited by § 922(g)(1).

       Houston argues that his conviction is not “final” under Tennessee law and therefore
cannot serve as a predicate felony for § 922(g)(1). However, Houston’s arguments that his
conviction is not “final” are unfounded because the Tennessee Rules of Appellate Procedure
provide that a criminal defendant may only appeal once the trial court enters a “final” judgment
of conviction, State v. Comer, 278 S.W.3d 758, 760–61 (Tenn. Crim. App. 2008); the very fact
that Houston was able to appeal demonstrates that his conviction was “final” under Tennessee
law. Likewise, the Tennessee Rules of Evidence further indicate that a conviction is “final”
notwithstanding the pendency of an appeal because an individual can be impeached with
evidence of a conviction even if an appeal is pending. Tenn. R. Evid. 609(e).

       Houston claims that under Wilkerson v. Leath, No. 3-93-06, 2012 WL 2361972 (Tenn.
Ct. App. Mar. 6, 2012), a conviction is not “final” under Tennessee law until all appeals are
No. 14-5800                            United States v. Houston               Page 15


exhausted. However, Leath only dealt with the use of a criminal conviction for the purposes of
collateral estoppel (or “issue preclusion”) in a civil case. 2012 WL 2361972, at *6. The case did
not make any attempt to define “conviction.” Instead, the Leath court limited its inquiry to “the
issue of whether the judgment, while pending on appeal . . . was final for collateral estoppel
purposes.” Id. It is understandable why, as a policy matter, Tennessee would choose to require
all appeals to be exhausted before a judgment may be used for collateral estoppel; such a rule
avoids inconsistent results when the later reversal of a judgment affects the outcome of the case
in which the judgment was used as collateral estoppel. Restatement (Second) of Judgments § 13
cmt. f (1982). However, § 922(g)(1) does not share the same policy rationale. As explained
above, Congress did not limit the class of prohibited persons under § 922(g)(1) to those validly
convicted, Morgan, 216 F.3d at 566; thus, § 922(g)(1) does not share the concern that prohibiting
a person from possessing firearms could lead to “inconsistencies” when that person’s underlying
felony conviction is later reversed.

       Houston’s remaining arguments that his conviction is not “final” are also without merit.
He relies on State v. Scarborough, 181 S.W.3d 650 (Tenn. 2005), which holds that the Tennessee
Constitution does not permit the prosecution to use collateral estoppel against the defendant in
order to establish an essential element of the offense. Id. at 652. Scarborough determined only
the extent of a defendant’s rights to a jury trial under the Tennessee Constitution, and nothing in
the opinion attempts to define “conviction.” Id. at 658. Houston also argues that we should
defer to a Tennessee state judge’s statement that Houston’s felony judgment was “not a final
order.” However, the statement is from an order denying Houston post-conviction relief because
his application to the Tennessee Supreme Court to review his conviction was still pending, and
the statement thus indicates only that Houston may not pursue post-conviction relief under
Tennessee law before exhausting all direct appeals. Finally, Houston relies on United States v.
Pugh, 142 F.3d 438, 1998 WL 165143 (6th Cir. 1998), in which we held in an unpublished
opinion that the word “final” in a statutory sentencing enhancement provision should be
interpreted as “meaning when direct appeals have been exhausted.” Id. at *6. The rationale
behind this interpretation is to avoid the need to resentence the defendant should one of the
underlying prior offenses be reversed on appeal. See United States v. Morales, 854 F.2d 65, 69
No. 14-5800                         United States v. Houston                  Page 16


(5th Cir. 1988). Section 922(g)(1) does not share this efficiency rationale; indeed, as explained
in Morgan, Congress intended quite the opposite. See 216 F.3d at 566.

E. Reasonableness of Houston’s Sentencing

       Finally, the district court did not abuse its discretion in sentencing Houston, because it
acted procedurally and substantively reasonably and without bias in attributing all twenty-five
firearms to Houston and in weighing relevant sentencing factors. First, the imposition of the six-
level enhancement was procedurally reasonable because the district court could reasonably
conclude that Houston had constructive possession of all twenty-five firearms. Constructive
possession occurs when a person has the power and intention to exercise dominion and control
over an object. United States v. Bailey, 553 F.3d 940, 944 (6th Cir. 2009). The possession may
be joint, but the Government must prove a nexus between the defendant and the object. Id. at
945; United States v. Craven, 478 F.2d 1329, 1333 (6th Cir. 1973). In this case, the district court
could conclude that Houston had constructive possession of all the firearms because it pointed to
specific aspects of the record that illustrate that Houston shared all twenty-five firearms with
Leon and had “unfettered access” to the location where the firearms were kept. In particular, the
district court relied on the videos showing Houston and Leon using firearms together, the fact
that Houston came and went freely from the trailer, and the fact that Houston’s son claimed
ownership for one of the firearms recovered from Leon’s person.

       Houston argues that he could not have had constructive possession of the three firearms
recovered from Leon’s person, because the Government failed to show through “credible
evidence” that Houston previously had a nexus with or access to the three firearms seized from
Leon’s person. However, Houston does not point to anything in the record that rebuts the district
court’s findings that the brothers shared all of the weapons or that Houston had unfettered access
to all of the weapons. Although Leon was carrying the three firearms at the exact moment the
agents arrived, his temporary actual possession does not negate the conclusion that Houston also
had constructive possession of the firearms.

       Second, the record does not indicate that the district court was personally biased against
Houston. Houston argues that the district court’s asking of questions such as “How did it go for
No. 14-5800                           United States v. Houston                  Page 17


you when you wrote to President Obama?” illustrates an unlawful bias.                However, the
questioning merely appears designed to demonstrate to Houston the frivolity of some of his
actions and does not rise to the level of bias that would render the sentencing judgment invalid.
Such questioning is a far cry from the judge’s actions in Knapp v. Kinsey, 232 F.2d 458 (6th Cir.
1956), a case cited by Houston, in which the trial judge “took an active part in assisting the
plaintiffs in presenting their case and in proving their contentions.” Id. at 464.

         Third, the sentence was within the Guidelines range and therefore is presumptively
reasonable. United States v. Vonner, 516 F.3d 382, 389–90 (6th Cir. 2008) (en banc). In arguing
that his sentence was nonetheless unreasonable, Houston alleges that the district court placed
undue weight on the billboards and signs posted at the farm. The district court considered the
billboards during sentencing and expressed concern that the billboards demonstrated hatred
towards public officials and a “fortress mentality.” However, there is no indication that the
weight afforded by the district court was unreasonable or undue.            As we have previously
explained, “[t]hat the court did not weigh the factors raised by Defendant in the manner that he
would have liked to have had them weighed does not indicate that the court acted improperly or
disregarded Defendant’s arguments.” United States v. Hogan, 458 F. App’x 498, 504 (6th Cir.
2012).

                                                 III.

         The judgment of the district court is affirmed.
No. 14-5800                          United States v. Houston                   Page 18


                                       _________________

                                        CONCURRENCE

                                       _________________

       ROSE, District Judge.        I concur in the result of the majority opinion affirming
Defendant’s conviction and sentence for possessing firearms in violation of 18 U.S.C.
§ 922(g)(1) on January 11, 2013. While I concur in full with sections I, III, and parts B, C, D,
and E of section II, I am not convinced of the reasoning behind part II A.

       The lead opinion posits that “the ATF . . . could have staffed an agent disguised as a
construction worker to sit atop the pole or perhaps dressed as an agent in camouflage to observe
the farm from ground level for ten weeks.” While United States v. Skinner, 690 F.3d 772, 780
(6th Cir. 2012), implies that the actual practicability of law enforcement observing activity from
a public vantage point may not be relevant, this Court has also sifted from the panoply of
opinions in United States v. Jones the concern that long-term non-human surreptitious
surveillance “is worrisome because ‘it evades the ordinary checks that constrain abusive law
enforcement practices: “limited police resources and community hostility.”’” United States v.
Anderson-Bagshaw, 509 F. App’x 396, 422 (6th Cir. 2012)(quoting United States v. Jones,
565 U.S. ––––, 132 S. Ct. 945, 956, 181 L. Ed. 2d 911 (2012) (Sotomayor, J., concurring)
(quoting Illinois v. Lidster, 540 U.S. 419, 426, 124 S. Ct. 885, 157 L. Ed. 2d 843 (2004))).

       Also, I find unconvincing the claim that, because this case involves a camera focused on
Defendant’s house, and not a monitor affixed to a car, the Government cannot gather “a wealth
of detail about [defendant’s] familial, political, professional, religious, and sexual associations”
132 S. Ct. at 955. Here, familial relations with Defendant’s brother and daughter were studied.
Surely, in most cases, ten weeks of video surveillance of one’s house could reveal considerable
knowledge of one’s comings and goings for professional and religious reasons, not to mention
possible receptions of others for these and possibly political purposes.         Also, by constant
surreptitious technological viewing of Defendant’s house, the Government knew Defendant
“occasionally slept” in his trailer.     The privacy concerns implicated by a fixed point of
surveillance are equal, if not greater, when it is one’s home that is under surveillance.
No. 14-5800                               United States v. Houston                         Page 19


        Finally, I do not have the same concern that “if law enforcement were required to engage
in live surveillance without the aid of technology in this type of situation, then the advance of
technology would one-sidedly give criminals the upper hand.” Expediency in this particular
situation is not our concern. It is for the police to work within constitutionally permitted means.
Fortunately, no one proposes that law enforcement should “be powerless to thwart such
behavior.” Law enforcement would have the power to obtain a search warrant, returning to them
the upper hand.

        In this case, it is the search warrant eventually obtained by law enforcement that carries
the day. “[T]he untainted portions of the affidavit were sufficient to motivate the [legal] search
and would have been sufficient to convince a neutral magistrate of the existence of probable
cause.” United States v. Bowden, 240 F. App’x 56, 61-62 (6th Cir. 2007)(quoting United States
v. Keszthelyi, 308 F.3d 557, 575 (6th Cir.2002)).

        The affidavit supporting the December 19, 2012 application for a search warrant to
monitor the house remotely recounts how Defendant was convicted of felony evading arrest in
2004. 3:13-cr-010, Doc. 17-4, PageID# 312.                 The application further recounts how, while
Defendant and his brother were acquitted of murder for the shooting of a Roane County Sheriff’s
Deputy and his ride-along companion in 2006, they fired 22 shots from an assault rifle and eight
rounds from a handgun in what they portrayed at trial as self-defense. A sister admitted that in
January 2012 she purchased ammunition for Leon Houston. Id. PageID# 313. A confidential
informant testified that the two brothers used identical weaponry, to allow sharing ammunition.
Id. PageID# 314. Another sister reported in December 2011 that there were numerous firearms
on the property, including an assault rifle, other long guns and handguns. Id. PageID# 312.
Finally, a home health care nurse, tending to the Houston’s now-deceased father, reported that
she observed multiple firearms on the property, including long guns and pistols. Id. PageID#
313. The January 11, 2013 application to enter and search the property contained the same
allegations. Id. Doc. 17-2.1 The untainted portions of the affidavit were clearly sufficient to


        1
          Firearms “are durable goods and might well be expected to remain in a criminal’s possession for a long
period of time.” United States v. Powell, 603 F. App’x 475, 478 (6th Cir. (2015)(quoting United States v. Pritchett,
40 F. App’x 901, 906 (6th Cir. 2002)).
No. 14-5800                          United States v. Houston                Page 20


motivate a legal search and would have been sufficient to convince a neutral magistrate of the
existence of probable cause.

       Similarly, the admission as evidence at trial from video surveillance taken prior to
December 19, 2013 if unconstitutional, was harmless. “To determine whether the error was
harmless under Chapman [v. California, 386 U.S. 18 (1967),] the question [a] court must ask is
whether, absent the improperly admitted [evidence], it is clear beyond a reasonable doubt that the
jury would have returned a verdict of guilty.” United States v. Wolf, 879 F.2d 1320, 1324 (6th
Cir.1989). Here, the evidence is that of guns, in the trailer of Defendant, a felon. There was
video of Defendant on his property in possession of a gun on the day in question obtained
pursuant to a warrant. It is clear beyond a reasonable doubt that the jury would have returned a
verdict with or without the pre-warrant video.

       Whether or not there is a Constitutional right not to have the Government focus a
remotely operated surveillance device on one’s house for ten-week stretches without a warrant,
any error was harmless, because the search warrant application would have been approved absent
any potentially prohibited evidence and the other evidence that Defendant possessed a firearm on
January 11, 2013 was overwhelming. I concur in the judgment affirming Defendant’s conviction
and in all other respects of the opinion.